Exhibit 10.5
PERFORMANCE UNIT AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS PERFORMANCE UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made
as of the ___ day of _________, ___, between Goodrich Corporation, a New York
corporation (the “Company”), and _________ (the “Employee”). For purposes of
this Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2001 Equity
Compensation Plan (as amended, the “Plan”), unless otherwise noted.
     WHEREAS, the Employee is employed by the Company or its subsidiaries; and
     WHEREAS, the Company wishes to grant to the Employee an award of
performance units under the Plan, subject to the conditions and restrictions set
forth in the Plan and this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee ___performance
units (the “Units”). If the Company declares a dividend payment on the Company’s
common stock, par value $5.00 per share (“Common Stock”) during the Term, as
defined below, then the number of Units covered by this Agreement shall be
increased as of the dividend payment date by the number of shares, if any, of
the Common Stock that could be purchased on such date by such dividend payment.
For purposes of determining the number of shares of the Common Stock that could
be purchased by such dividend payment as of the dividend payment date, the fair
market value of the Common Stock, as calculated pursuant to Section 15 of the
Plan, as of such date shall be used.   2.   Term of Units. The term of the Units
(the “Term”) will begin on the first business day of 2010 and will end on
December 31, 2012.   3.   Unit Value Measurement. Except as otherwise provided
in section 7 below, the aggregate value of the Participant’s Units (the “Benefit
Amount”) shall be determined as of the last day of the Term, and shall be equal
to the product of the number of Units then covered under this Agreement and the
fair market value of one share of the Common Stock, as calculated pursuant to
Section 15 of the Plan, as of the last day of the Term.   4.   Earned
Percentage. Except as otherwise provided in Section 6 and Section 7 below, the
Employee shall be entitled to a benefit payment under this Agreement equal to
the specified percentage (the “Earned Percentage”) of the Benefit Amount. The
Earned Percentage of an amount equal to one-half of the Units covered by this
Agreement (the “ROIC Units”) shall be determined in accordance with the
provisions of subsection (a) of

 



--------------------------------------------------------------------------------



 



this Section 4, and the Earned Percentage of an amount equal to the other
one-half of the Units covered by this Agreement (the “RTSR Units”) shall be
determined in accordance with the provisions of subsection (b) of this
Section 4.
     (a) Return on Invested Capital. The Earned Percentage of the ROIC Units
shall be determined by reference to the Return on Invested Capital (as defined
below) and will be calculated in accordance with the following schedule:

          Return On Invested 2009-2011 Goals   Capital   Earned Percentage
Threshold   TBD   0 % Target   TBD   100 % Maximum   TBD   200 %

With respect to levels of the Company’s Return on Invested Capital that fall
between the threshold, target, and maximum levels specified above, the Earned
Percentage of the ROIC Units will be interpolated on a straight line basis. For
purposes of this Agreement, the term “Return on Invested Capital” means
“Earnings Before Interest and Taxes (“EBIT”) after tax” excluding Special Items
(as defined below) divided by average invested capital (determined at the total
Company level, including all subsidiaries). EBIT shall be equal to the EBIT
amount used for the Goodrich Corporation Management Incentive Program and the
Goodrich Corporation Senior Executive Management Incentive Plan calculations.
The tax rate applied each year to EBIT shall be the Company’s effective tax rate
for such year, except when management determines that certain discrete items
should be excluded from the tax rate. In those instances, the effective tax rate
shall be the Company’s effective tax rate excluding the impact of the discrete
items. Invested capital is defined as the sum of: accounts receivable (excluding
accounts receivable securitization); inventory (net); deferred tax assets
(current and noncurrent); goodwill; other intangible assets (net of accumulated
amortization); property, plant & equipment (net of accumulated depreciation);
other current assets (including prepaids); and other noncurrent assets minus the
sum of: accounts payable; accrued expenses; other current liabilities; taxes
payable; deferred tax liabilities (current and noncurrent); other noncurrent
liabilities; and the cumulative translation account. Special Items include all
items deemed by management to have occurred during the Term that are not
representative of the true underlying results of the Term. Examples of Special
Items include, but are not limited to, significant tax litigation/settlements;
debt issuance/exchange costs; and gains and losses from the sale of a business.
In all cases, the exclusion of Special Items will be subject to the approval of
the Compensation Committee.

2



--------------------------------------------------------------------------------



 



     (b) Relative Total Shareholder Return. The Earned Percentage of the RTSR
Units shall be determined by reference to the Relative Total Shareholder Return
(as defined below) and will be calculated in accordance with the following
schedule:

      Relative Total Shareholder Return   Percentile   Earned Percentage 25th or
Less   0 % 50th   100 % 95th or Higher   200 %

With respect to levels of Relative Total Shareholder Return that fall within the
percentiles specified above, the Earned Percentage of the RTSR Units will be
interpolated on a straight line basis. For purposes of this Agreement, the term
“Relative Total Shareholder Return” means the percentage calculated using the
Total Shareholder Return (“TSR”) for Common Stock for each year of the Term
(using the dividend reinvestment approach to calculating shareholder return)
divided by the Total Shareholder Return for the Aerospace Peer Group (as defined
below) (using the dividend reinvestment approach to calculating shareholder
return). TSR is calculated for each year of the Term and then used to calculate
TSR for the Term as follows: (1+TSR1)(1+TSR2)(1+TSR3) 1/3. The TSR for Goodrich
is then divided by the TSR for the Aerospace Peer Group, the product of which
will be the Relative Total Stock Value for the Term. The overall performance of
the Aerospace Peer Group is then analyzed to identify the 25th, 50th and 75th
percentile performance. The Earned Percentage of RTSR Units will be determined
based on the Company’s Relative Total Stock Value and its placement between the
three identified performance points.
     (c) Aerospace Peer Group. The Aerospace Peer Group is a group of aerospace
companies selected, from time to time, by the Company’s Compensation Committee.
The Aerospace Peer Group must be set by the Compensation Committee within
90 days of the beginning of a Term. If during the Term there is any change in
the corporate capitalization of any aerospace company in the Aerospace Peer
Group, such as a stock split, a corporate transaction (any merger,
consolidation, separation including a spin-off or other distribution of stock or
property of such aerospace company, or reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Internal Revenue Code)) or any partial or complete liquidation of any such
aerospace company, the Compensation Committee, to the extent it deems it
necessary and/or appropriate, in its sole discretion, shall take such change
into account in determining the TSR of such aerospace company in the Aerospace
Peer Group for purposes of subsection (b) of Section 4 (including, without
limitation, by making such determination as if the change had not occurred or by
eliminating such aerospace company from the Aerospace Peer Group for the Term).
     (d) Responsibility for Calculations. All calculations of (i) the Company’s
Return on Invested Capital and Relative Total Shareholder Return and (ii) the
Earned Percentages of the ROIC Units and the RTSR Units shall be determined by
the Committee in the exercise of its sole discretion, and any such calculations
shall be final.

3



--------------------------------------------------------------------------------



 



5.   Benefit Payment. The benefit payment due to the Employee under this
Agreement shall be paid to the Employee (or, if the Employee is deceased, the
Employee’s beneficiary, as defined in Section 8) in a lump sum cash payment,
subject to the provisions of Section 9 below. Except as otherwise provided in
Section 7 below, such payment shall be paid by the Company as soon as
practicable after the last date of the Term but, in any event, on or before
March 15 of the calendar year immediately following the end of the Term.

6.   Termination of Employment

     (a) Retirement, Death or Disability. If the Employee’s employment with the
Company (which, for purposes of this Section 6, includes any subsidiary of the
Company) terminates due to retirement, death or permanent and total disability,
then the amount of benefit otherwise payable to the Employee (or, if the
Employee is deceased, the Employee’s beneficiary, as defined in Section 8)
hereunder shall be reduced by multiplying such amount by a fraction, the
numerator of which shall be the number of months (rounded upward to the nearest
month) of employment that the Employee has completed with the Company during the
Term and the denominator shall be 36. For the purpose of this Section 6(a), the
Employee shall be treated as having retired if the Employee terminates
employment with the Company at any time after the Employee is eligible for early
retirement as provided under the terms of the Goodrich Corporation Employees’
Pension Plan (or would be eligible for early retirement under such plan if the
Employee was a participant in such plan or as provided in a subsidiary company’s
salaried pension plan in the event the Employee’s pension benefits are received
solely from the subsidiary’s plan) in effect at the time of such termination.
     (b) Other Termination of Employment. Except as provided in Section 7 below,
if the Employee’s employment is terminated prior to the last day of the Term for
any reason other than retirement, death or permanent and total disability, then
the Employee will not be entitled to the payment of any benefit under this
Agreement.
     (c) Cause. Notwithstanding any provisions of this Agreement to the
contrary, if the Employee’s employment with the Company or any of its
subsidiaries is terminated for “cause,” as defined in this Section 6(c), the
Committee may, in its sole discretion, immediately cancel the Units granted
under this Agreement. For the purpose of this Agreement, other than for the
purpose of Section 7, “cause” shall mean a termination of employment by the
Company due to (i) the violation by the Employee of any rule, regulation, or
policy of the Company, including the Company’s Business Code of Conduct;
(ii) the failure by the Employee to meet any requirement reasonably imposed upon
such employee by the Company as a condition of continued employment; (iii) the
violation by the Employee of any federal, state or local law or regulation;
(iv) the commission by the Employee of an act of fraud, theft, misappropriation
of funds, dishonesty, bad faith or disloyalty; (v) the failure by the Employee
to perform consistently the duties of the position held by such Employee in a
manner which satisfies

4



--------------------------------------------------------------------------------



 



the expectations of the Company after such Employee has been provided written
notice of performance deficiencies and a reasonable opportunity to correct those
deficiencies; or (vi) the dereliction or neglect by the Employee in the
performance of such Employee’s job duties.

7.   Change in Control.

     (a) Change in Control Payment. Anything to the contrary notwithstanding, in
the event a Change in Control, as that term is defined in the Plan, of the
Company shall occur, then a benefit payment (the “CIC Payment”) shall be made to
the Employee in a lump sum within five business days following the occurrence of
the Change in Control, provided that if such 5-day period begins in one calendar
year and ends in another, the Employee shall have no right to designate the
calendar year of payment. The CIC Payment shall be equal to the product of the
number of Units then covered under this Agreement and the greatest of (i) the
product of an Earned Percentage of 100% (Target) and the fair market value of
one share of the Common Stock, as calculated pursuant to Section 15 of the Plan,
as of the date of the Change in Control or (ii) the quotient of the Benefit
Amount most recently paid to the Employee pursuant to a Performance Unit Award
Agreement between the Company and the Employee (the “Recent PUP Award”) and the
number of Units granted to the Employee under the Recent PUP Award. The amount
of such CIC Payment shall be reduced by multiplying such amount by a fraction,
the numerator of which shall be the number of months (rounded upward to the
nearest month) of employment that the Employee has completed with the Company
during the Term up to the date of the Change in Control and the denominator
shall be 36.
     (b) Termination of Employment Payment. If the Employee’s employment with
the Company terminates, other than for “cause” as defined in this Section 7(b),
during the Term subsequent to a Change in Control (and within the one-year
period following the Change in Control), then an additional benefit payment (the
“Termination Payment”) shall be made to the Employee within five business days
following the termination of employment. The Termination Payment shall be equal
to (i) the unreduced CIC Payment as calculated in Section 7(a) (disregarding for
this purpose the last sentence of Section 7(a)) minus (ii) the CIC Payment
actually made or to be made to the Employee as provided in Section 7(a). For the
purpose of Section 7, “cause” shall mean a termination of employment by the
Company due to (i) the willful and continued failure by the Employee to
substantially perform the Employee’s duties with the Company, which failure
causes material and demonstrable injury to the Company (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), after a demand for substantial performance is delivered to the
Employee which specifically identifies the manner in which the Employee has not
substantially performed the Employee’s duties, and after the Employee has been
given a period of at least thirty (30) days to correct the Employee’s
performance, or (ii) the willful engaging by the Employee in other gross
misconduct materially and demonstrably injurious to the Company. For purposes of
the foregoing definition of “cause,” no act, or failure to act, on the
Employee’s part shall be considered “willful” unless conclusively demonstrated
to

5



--------------------------------------------------------------------------------



 



have been done, or omitted to be done, by the Employee not in good faith and
without reasonable belief that the Employee’s action or omission was in the best
interests of the Company.
     (c) Other. Notwithstanding the foregoing, in no event shall the Employee be
required to refund to the Company, or have offset against any other payment due
the Employee from or on behalf of the Company, all or any portion of a CIC
Payment or Termination Payment.

8.   Assignability/Beneficiary. The rights of the Employee contingent or
otherwise in the Units cannot and shall not be sold, assigned, pledged or
otherwise transferred or encumbered other than by will or by the laws of descent
and distribution. The Employee may designate a beneficiary or beneficiaries to
receive any payments that are due under Section 5 following the Employee’s
death. To be effective, such designation must be made in accordance with such
rules and on such form as prescribed by the Company’s corporate compensation
group for such purpose the completed form must be received by the Company’s
corporate compensation group or its designee before the Employee’s death. If the
Employee fails to designate a beneficiary, or if no designated beneficiary
survives the Employee’s death, the Employee’s estate shall be deemed the
Employee’s beneficiary.   9.   Tax Reporting and Withholding. At the time any
payment to the Employee is made under this Agreement, the aggregate amount of
such payment shall be reduced by the amount of any federal, state and local tax
withholding requirements imposed on such payment. The Company and its
subsidiaries reserve the right to report such income in connection with payments
under this Agreement as they determine, in their sole discretion, to be
appropriate under applicable laws.   10.   Changes in Capital Structure. The
number of Units covered under this Agreement will be adjusted appropriately in
the event of any stock split, stock dividend, combination of shares, merger,
consolidation, reorganization, or other change in the nature of the shares of
Common Stock of the Company in the same manner in which other outstanding shares
of Common Stock not subject to the Plan are adjusted; provided, that the number
of Units subject to this Agreement shall always be a whole number.   11.  
Continued Employment. Nothing contained herein shall be construed as conferring
upon the Employee the right to continue in the employ of the Company or any of
its subsidiaries as an executive or in any other capacity.   12.   Parties to
Agreement. This Agreement and the terms and conditions herein set forth are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All decisions or interpretations of the Board and of the Committee
referred to herein shall be binding and conclusive upon the Employee or upon the
Employee’s executors or administrators or beneficiaries with respect to any
question arising hereunder or under the

6



--------------------------------------------------------------------------------



 



    Plan. This Agreement will constitute an agreement between the Company and
the Employee as of the date first above written, which shall bind and inure to
the benefit of their respective executors, administrators, beneficiaries,
successors and assigns.   13.   Modification. No change, termination, waiver or
modification of this Agreement will be valid unless in writing and signed by all
of the parties to this Agreement.   14.   Consent to Jurisdiction. The Employee
hereby consents to the jurisdiction of any state or federal court located in the
county in which the principal executive office of the Company is then located
for purposes of the enforcement of this Agreement and waives personal service of
any and all process upon the Employee. The Employee waives any objection to
venue of any action instituted under this Agreement.   15.   Notices. All
notices, designations, consents, offers or any other communications provided for
in this Agreement must be given in writing, personally delivered, or by
facsimile transmission with an appropriate written confirmation of receipt, by
nationally recognized overnight courier or by U.S. mail. Notice to the Company
is to be addressed to its then principal office. Notice to the Employee or any
transferee is to be addressed to his/her/its respective address as it appears in
the records of the Company, or to such other address as may be designated by the
receiving party by notice in writing to the Secretary of the Company.   16.  
Further Assurances. At any time, and from time to time after executing this
Agreement, the Employee will execute such additional instruments and take such
actions as may be reasonably requested by the Company to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.   17.  
Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.   18.  
Exemption From Liability. Neither the Company, any subsidiary, the Board, the
Committee, nor any of their delegates shall be held liable for any taxes,
penalties, or other monetary amounts owed by the Employee, his executors,
administrators, or beneficiaries, or any other person, as a result of the grant,
modification, amendment, or exercise of an option, or the adoption,
modification, amendment, or administration of the Plan.   19.   Captions.
Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.   20.   Entire Agreement. This
Agreement represents the parties’ entire understanding and agreement with
respect to the issuance of the Units, and each of the parties acknowledges that
it has not made any, and makes no promises, representations or undertakings,
other than those expressly set forth or referred to therein.

7



--------------------------------------------------------------------------------



 



21.   Governing Law. This Agreement is subject to the condition that this award
will conform with any applicable provisions of any State or Federal law or
regulation in force either at the time of grant. The Committee and the Board
reserve the right pursuant to the condition mentioned in this Section 21 to
terminate all or a portion of this Agreement if in the opinion of the Committee
and Board, this Agreement does not conform with any such applicable State or
Federal law or regulation and such nonconformance shall cause material harm to
the Company.       This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to conflicts of
laws principles thereof.

22.   409A Compliance. Notwithstanding any provisions of the Plan or this
Agreement to the contrary and, to the extent applicable, the Plan and this
Agreement shall be interpreted, construed and administered (including with
respect to any amendment, modification or termination of the Plan or this
Agreement) in such a manner so as to comply with the provisions of Section 409A
of the Code, as amended, and any related Internal Revenue Service guidance
promulgated thereunder. All payments to be made to the Employee upon a
termination of employment may only be made upon a “separation from service”
(within the meaning of Section 409A of the Code (“Section 409A”)) of the
Employee (“Separation from Service”). For purposes of Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment;
(ii) the Employee may not, directly or indirectly, designate the calendar year
of payment; and (iii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to the Employee or any portion thereof, shall
be permitted. Notwithstanding anything contained in this Agreement to the
contrary, if at the time of the Employee’s Separation from Service, the Employee
is a “specified employee” (within the meaning of Section 409A and the Company’s
specified employee identification policy) and if any payment that constitutes
nonqualified deferred compensation (within the meaning of Section 409A) is
deemed to be triggered by the Employee’s Separation from Service, then, to the
extent one or more exceptions to Section 409A are inapplicable (including,
without limitation, the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay due to an
involuntary separation from service and its requirement that payments must be
paid no later than the last day of the second taxable year following the taxable
year in which such an employee incurs the involuntary separation from service),
all payments that constitute nonqualified deferred compensation (within the
meaning of Section 409A) to the Employee shall not be paid or provided to the
Employee during the six-month period following the Employee’s Separation from
Service, and (i) such postponed payment shall be paid to the Employee in a lump
sum within thirty (30) days after the date that is six (6) months following the
month of the Employee’s Separation from Service (or, if earlier, the date of the
Employee’s death); and (ii) any amounts payable to the Employee after the
expiration of such 6-month period shall continue to be paid to the Employee in
accordance with the terms of the Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

            GOODRICH CORPORATION
      By:           Vice President             

Accepted by:
__________________
Employee’s name

9